Pottle, J.
The evidence was sufficient to authorize a finding that the accused stored two barrels of intoxicating liquor in which he was interested, either as owner or as agent, in a house in the country, and that he removed from one of the barrels several bottles of whisky and carried them to h house in the city. No sale was shown, but the secretive methods employed by the accused, and the circumstances surrounding the transaction, in connection with the fact that unusual numbers of persons were seen to go into his house and sometimes return with packages, warranted the inference that he brought the liquor into the corporate limits of the city for the purpose of illegal sale, and justified his conviction of the violation of a municipal ordinance charging that offense. Judgment affirmed.